                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

ADRIAN JENKINS,                    )
                                   )
           Plaintiff,              )
                                   )
     v.                            )                      CV 118-140
                                   )
OFFICER DAVIS; OFFICER HORACE      )
RYANS; and WARDEN WILKES,          )
                                   )
           Defendants.             )
                              _________

                                         ORDER
                                         _________

       On April 18, 2019, Defendant Ryans filed an answer and motion to dismiss. (Doc.

nos. 31, 32.) Although Plaintiff is incarcerated at Smith State Prison in Glennville, Georgia,

Defendant Ryans erroneously mailed Plaintiff’s service copies of these filings to Hancock

State Prison in Sparta, Georgia. (Doc. nos. 31, p. 9; 32, p. 3.) Accordingly, the Court

DIRECTS defense counsel to re-serve Defendant Ryans’ April 18th answer and motion to

dismiss, (doc. no. 31, 32), on Plaintiff at Smith State Prison by April 29, 2019, and file a

certification for the record when they have done so. Plaintiff shall have fourteen days from

the date Defendant Ryans files the certification to respond to Defendant’s motion to dismiss.

       A motion to dismiss is dispositive in nature, meaning that the granting of a motion to

dismiss results in the dismissal of individual claims or an entire action. Plaintiff must

respond to the motion to dismiss within fourteen days of service of the motion, and if

Plaintiff fails to respond, the motion will be deemed unopposed and granted, resulting in the

dismissal of the claims that are the subject matter of the motion. See Loc. R. 7.5.
       To assure that Plaintiff’s response is made with fair notice of the requirements of the

Federal Rules of Civil Procedure regarding motions to dismiss, generally, and motions to

dismiss for failure to state a claim upon which relief may be granted, the Court DIRECTS

the CLERK of COURT to attach a copy of Fed. R. Civ. P. 12 and 41 to Plaintiff’s service

copy of this Order.

       SO ORDERED this 24th day of April, 2019, at Augusta, Georgia.




                                               2
